Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 8, “utilize a vehicle system into a vehicle” is perhaps a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more mobile agents and/or one or more stationary agents".  There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claims 8 & 15 are rejected in the same manner as claim 1 above.
Claims 2-7, 9-14, & 16-20 are rejected on the basis that they are dependent upon the previously rejected claims above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang; Liangliang et al (US PGPub 20190317513) in view of Zhang; Linjun et al. (US PGPub 20200128372) hereinafter referred to as Zhang (II).
Regarding claim 1, Zhang teaches:
A method for collision avoidance by a vehicle, the method comprising: installing a vehicle system into a vehicle, wherein the vehicle system provides collision avoidance guidance (Paragraph 45: "Some or all of modules 301-309 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors" Further Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system")
based on training data (Paragraph 18: "The extracted vehicle data, corresponding timestamps, and obstacle information are then aggregated to form training data. The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control).")
using movement information from one or more agents and behaviors associated with one or more individuals associated with the one or more agents or the vehicle; (Paragraph 59: "Based on extracted vehicle data, obstacle information, recorded timestamps, and/or trained parameters 135 (which may be received or retrieved from server 103 and/or persistent storage device 352), prediction module 303 may predict behaviors of obstacles (or objects) and vehicle movement of autonomous vehicle 101 under the circumstances"  The 
…
the one or more mobile agents and/or one or more stationary agents by the vehicle system; (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc.")
calculating, by the processor, one or more decisions that avoid a collision in response to detecting a collision course, wherein each decision includes a vehicle trajectory; selecting, by the processor, a decision from the one or more decisions; and controlling, by the processor, operation of the vehicle based on the selected decision.  (Paragraph 56: "Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle. The collision avoidance system may select an avoidance maneuver predicted to cause the least amount of acceleration in a passenger cabin of the autonomous vehicle." The teaching of detecting a collision course is more expressly taught by Zhang (II) as detailed below.)
Though it could be reasonably deduced, Zhang does not explicitly teach:
detecting, by a processor, a collision course between the vehicle and
However, in the same field of endeavor, Zhang (II) teaches:
detecting, by a processor, a collision course between the vehicle and (Paragraph 57: "The message may comprise any suitable information to apprise target vehicle 12 of how to avoid the hazard (e.g., whether it comprise static- or dynamic-hazard data). For example, the message could include information to change the target vehicle's path, speed, or acceleration. It could include information regarding the location of the predicted physical contact or collision during the time-window, thereby permitting computer(s) onboard the vehicle 12 to decide how to avoid collision.")
Zhang and Zhang (II) are analogous art because they both generally relate to control of an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the neural network aided vehicle control system of Zhang with the express teachings of collision prediction (Zhang (II): Paragraph 57), incorporating these into the decision and planning modules (Zhang: Paragraph 56) to arrive at a vehicle system with the ability “to consider scenarios which the human driver may predict” (Zhang (II): Paragraph 1)





Regarding claim 2, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang further teaches:
wherein the training data includes data based on one or more predictive models that are used to predict a future movement associated with the one or more agents.  (Paragraph 19: "The training data is used to train a set of parameters that is subsequently utilized to predict at least in part future obstacle behaviors and vehicle movement of the ADV")

Regarding claim 3, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang further teaches:
wherein one or more Recurrent Neural Networks (RNN) are used to calculate the one or more decisions that avoid the collision.  (Paragraph 18: "The training data is then used to train a set of parameters (e.g., using a machine learning engine, such as a neural network), which can be deployed for online control of the vehicle (e.g., motion planning and control)." Further Paragraph 41: "For example, in one embodiment, machine learning engine 125 may invoke one or more machine learning models/algorithms (e.g., deep learning architectures such as deep neural networks, convolutional neural networks, deep belief networks and/or recurrent neural networks) to continuously determine or learn the obstacle information (i.e., obstacle behavior) along with the vehicle data (i.e., vehicle movement) and their corresponding timestamps.")




claim 4, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang further teaches:
wherein the one or more agents are mobile agents or stationary agents.  (Paragraph 35: "Obstacles 601-604 for example may be another vehicle (e.g., autonomous or regular vehicle), a pedestrian, a building, or traffic related signs (e.g., stop signs, yield signs), etc.")

Regarding claim 5, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang further teaches:
wherein the movement information from one or more agent includes speed, heading, and location information.  (Paragraph 27: "Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle. In some embodiments, in addition to sensing objects, radar unit 214 may additionally sense the speed and/or heading of the objects")

Regarding claim 6, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang (II) further teaches:
wherein a collision window is utilized to detect a collision course. (Paragraph 57: "The message may comprise any suitable information to apprise target vehicle 12 of how to avoid the hazard (e.g., whether it comprise static- or dynamic-hazard data). For example, the message could include information to change the target vehicle's path, speed, or acceleration. It could include information regarding the location of the predicted physical contact or collision during the time-window, thereby permitting computer(s) onboard the vehicle 12 to decide how to avoid collision.")

claim 7, Zhang in combination with Zhang (II) teaches the method of claim 1, Zhang further teaches:
wherein controlling operation of the vehicle includes a change of speed and/or a lane change.  (Paragraph 56: "For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc." Further Paragraph 52: "For example, the planning and control data may instruct vehicle 300 to move 10 meters at a speed of 30 mile per hour (mph), then change to a right lane at the speed of 25 mph.")

Regarding claim 8, Zhang teaches:
A system for collision avoidance by a vehicle, the system comprising: a vehicle; wherein the vehicle comprises: a memory and a processor coupled to the memory; and a decision resolver; a trajectory planner; and a controller; wherein the processor is operable to: (Paragraphs 44-45: "perception and planning system 110 includes, but is not limited to, localization module 301, perception module 302, prediction module 303, decision module 304, planning module 305, control module 306, routing module 307, data collector 308 and feature extraction module 309. Some or all of modules 301-309 may be implemented in software, hardware, or a combination thereof. For example, these modules may be installed in persistent storage device 352, loaded into memory 351, and executed by one or more processors (not shown).")
The remainder of the claim is rejected on the basis that it is encompassed in scope by the previously rejected claim 1 taught by Zhang in combination with Zhang (II).
Claims 9-14 are rejected on the basis that they are encompassed in scope by the previously rejected claims 2-7, respectively.
Claim 15 is rejected on the basis that it is encompassed in scope by the previously rejected claims 1 & 8.
Claims 16-20 are rejected on the basis that they are encompassed in scope by the previously rejected claims 2-3 & 5-7, respectively.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662